



Exhibit 10.54




DOLLAR TREE, INC.


OMNIBUS INCENTIVE PLAN


NONSTATUTORY STOCK OPTION AGREEMENT


(EXECUTIVE OFFICERS - TIME VESTING AND PERFORMANCE GOAL)
 


This NONSTATUTORY STOCK OPTION AGREEMENT (the “Agreement”), dated as of
___________ (the “Date of Grant”), is delivered by Dollar Tree, Inc., a Virginia
corporation, (the “Company”), to ____________ (the “Grantee”).
 
W I T N E S S E T H:
 
The Dollar Tree, Inc. Omnibus Incentive Plan (the “Plan”) provides for the grant
of Nonstatutory Stock Options in accordance with the terms and conditions of the
Plan, which are incorporated herein by reference.  The Company has determined
that it is in the best interest of the Company and its shareholders to issue a
Nonstatutory Stock Option (the “Option”) to the Grantee.  Capitalized terms used
in this Agreement and not otherwise defined herein or in the Notice of Grant
attached to this Agreement the (“Notice of Grant”) have the meanings set forth
in the Plan.
 
1. AWARD AND EXERCISE PRICE.  The Company hereby grants the Grantee an Option to
purchase the number of shares of the Company’s Stock as set forth in the Notice
of Grant subject to the terms, conditions and restrictions as set forth in the
Plan, this Agreement and the Notice of Grant. The Option is not an Incentive
Stock Option. The Exercise Price is the price per share of Stock set forth in
the Notice of Grant, which shall be not less than the Fair Market Value of a
share of Stock on the Date of Grant.
 
2. EXERCISE.  The Option shall be exercisable, if at all, as the Service
Requirements and any other Vesting Criteria set forth in the Notice of Grant are
satisfied.


2.1. Termination of Employment.  In the event of Grantee’s Termination of
Employment with all Member Companies for any reason other than death, Disability
or Retirement (as defined below) prior to the satisfaction of the Vesting
Criteria, then the unvested Option or portion there of shall be forfeited as of
the date of such Termination of Employment.  For purposes of this Agreement,
“Termination of Employment” shall mean a “separation from service” as defined in
Treasury Regulation § 1.409A-1(h) and “Member Company” shall mean a “service
recipient” as defined in Treasury Regulation § 1.409A-1(h)(3).
 
2.2. Transfer Restrictions.  Your Option may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, other than by
will or by the laws of descent or distribution, and the provisions of this
Agreement, the Plan and the Notice of Grant shall be binding upon the executors,
administrators, heirs, and successors of the Grantee.  Any levy of any
execution, attachment or similar process upon the Restricted Stock Units, shall
be null, void and without effect.  Notwithstanding the foregoing, Grantee may
designate one or more beneficiaries for receipt of the shares of Stock subject
to this Award upon Grantee’s death by delivering a beneficiary designation form
to the Company.  A beneficiary designation will not become effective unless it
is made on the form approved by the Company and is received by the Company prior
to the Grantee’s death.  Further, notwithstanding the foregoing, in accordance
with procedures established by the Committee, in its discretion, the Option
shall be assignable or transferable by gift or domestic relations order to
Grantee’s "family members" as permitted in the General Instructions to Form S-8
under the Securities Act.
 
2.3. Change in Control.  In the event of a Change in Control, Section 14 of the
Plan shall apply to the Option and the Committee may take such actions as it
deems appropriate pursuant to the Plan, including accelerating vesting of the
Option by waiving all or part of the Service Requirements or any other Vesting
Criteria set forth in the Notice of Grant and/or limiting the period during
which the Option may be exercised. Notwithstanding any provision to the contrary
in this Agreement, in the event accelerated vesting or other treatment of the
Option is required based on the terms of a retention agreement entered into by
and between the Grantee and the Company, the Option shall be treated as required
in such agreement.
 
2.4. Dividends.  No cash dividends shall be paid on the Options or Stock subject
thereto prior to exercise of the Option.
 


100

--------------------------------------------------------------------------------





2.5. Adjustments for Recapitalizations.  In the event of a Transaction (as
defined in Section 4.5 of the Plan), the terms of the Option shall be adjusted
as set forth in Section 4.5 of the Plan and any additional securities or other
consideration received pursuant to such adjustment shall be subject to the
restrictions and risk of forfeiture to the same extent as the Option with
respect to which such securities or other consideration has been distributed.


2.6.     Payment of Exercise Price. The full Exercise Price for the shares of
Stock for which the Option is being exercised must be paid on the date of
exercise in cash, check, cash equivalents, one of the additional forms of
payment set forth in Section 2.6(a) through (d) below, or any combination of
such methods.


(a)    Tender or Attestation of Shares. All or part of the Exercise Price of an
Option may be paid by tendering, either by actual delivery or by attestation,
shares of Stock already owned by Grantee. The Committee shall determine in its
sole discretion from time to time the acceptable methods of tendering or
attesting to shares of Stock to pay all or part of the Exercise Price of the
Option. For purposes of determining the amount of the Exercise Price satisfied
through tender or attestation of shares, the shares shall be valued on the date
the shares are tendered or attested to in the method approved by the Committee.


(b)    Broker Assisted Cashless Exercise. To the extent the Company has
established and maintains a cashless exercise program with a securities
brokerage firm, Grantee may exercise the Option through a cashless exercise in
accordance with the policies and procedures established from time to time in the
sole discretion of the Committee. The Company reserves, at any and all times,
the right, in the Company's sole and absolute discretion, to establish, decline
to approve or terminate any program or procedures for the exercise of the Option
by means of a cashless exercise.


(c)    Net Exercise. By delivering to the Company a properly executed notice, in
a form acceptable to the Committee in its sole discretion, electing a Net
Exercise by which Grantee will be issued a number of whole shares of Stock upon
the exercise of the Option determined in accordance with the following formula:


N = X(A-B)/A, where


"N" = the number of shares of Stock to be issued to Grantee upon exercise of the
Option;


"X" = the total number of shares with respect to which Grantee elects to
exercise the Option;


"A" = the Fair Market Value of one (1) share of Stock determined on the exercise
date; and


"B" = the Exercise Price per share (as set forth in the Notice of Grant)


(d)    Other Methods. The Exercise Price may be paid using such other methods of
payment as the Committee, in its sole discretion, deems appropriate from time to
time.


3. DEATH, PERMANENT DISABILITY, OR RETIREMENT OF GRANTEE.
 
3.1. Effect of Disability. In the event of Grantee’s Disability prior to an
applicable vesting date for the Option or portion thereof, the Service
Requirements in the Notice of Grant shall be deemed satisfied as of the date
Grantee becomes Disabled; provided; however, that any vesting based on the
Performance Goal included in the Vesting Criteria shall be satisfied solely to
the extent certified by the Company as indicated in the Notice of Grant.  For
purposes of this Agreement, “Disability” shall mean the Grantee has been
determined to be disabled under the long-term disability insurance policy of the
Company or the Company determines that a qualified medical professional has
opined that the grantee is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months; provided however, if the Grantee is eligible
for Retirement (without regard to any required approval of the Committee), then
“Disability” shall mean as defined under Code Section 409A(a)(2)(C) and the
regulations promulgated thereunder, and the Grantee shall be deemed to have a
Disability on the earliest date that the Grantee is determined to have a
Disability either by the Company or as otherwise permitted under Treasury
Regulation § 1.409A-3(i)(4)(iii).
 
3.2. Death of Grantee.   In the event of the death of the Grantee, the Service
Requirements in the Notice of Grant shall be deemed satisfied as of the date of
Grantee’s death; provided; however, that any vesting based on the Performance
Goal included in the Vesting Criteria shall be satisfied solely to the extent
certified by the Company as indicated in the Notice of Grant.
 
3.3. Retirement.  In the event of the Grantee’s Retirement, the Service
Requirements in the Notice of Grant shall be deemed satisfied as of the date of
Grantee’s Retirement; provided; however, that any vesting based on the
Performance Goal


101

--------------------------------------------------------------------------------





included in the Vesting Criteria shall be satisfied solely to the extent
certified by the Company as indicated in the Notice of Grant.  For purposes of
this Agreement, “Retirement” shall mean, with the approval of the Committee, the
Grantee’s Termination of Employment on or after the date the Grantee attains the
age of fifty-nine and a half (59 ½) following at least seven (7) years of
Service.
 
4. SHAREHOLDER RIGHTS. This Option does not entitle you to any rights as a
shareholder of the Company unless and until the shares of Stock underlying the
Option have been issued to you by registry in book-entry form with the Company,
pursuant to exercise of this Option.
 
5. ISSUANCE OF SHARES. The Company will issue the shares of Stock subject to the
Option as non-certificated shares in book-entry form registered in Grantee’s
name.  The obligation of the Company to deliver shares of Stock upon the
exercise of the Option shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriate to comply with relevant state and federal securities laws and
regulations and the rules of any applicable stock exchange.


6.    Code Section 409A. This Option is intended to be exempt from Code Section
409A as a stock right granted with an exercise price not less than the Fair
Market Value of a share of Stock on the Date of Grant and shall be interpreted
as necessary to comply with Section 409A. Notwithstanding the foregoing, if this
Option becomes subject to Section 409A it shall comply with Section 17 of the
Plan.
 
7. TAXES; WITHHOLDING OBLIGATION.
 
7.1. Generally. Grantee shall be ultimately liable and responsible for all taxes
owed in connection with the Award, regardless of any action a Member Company
takes with respect to any tax withholding obligations that arise in connection
with the Award. The Member Companies make no representation or undertaking
regarding the treatment of any tax withholding in connection with the grant or
vesting of the Award or the subsequent sale of shares of Stock issuable pursuant
to the Award. Neither the Company nor any Member Company is committed or under
any obligation to structure the Award to reduce or eliminate your tax liability.
 
7.2. Payment of Withholding Taxes.
 
7.2.1. Prior to any event in connection with the Option (e.g., exercise) that
the Company determines may result in any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any employment
or social tax obligation (the “Tax Withholding Obligation”), Grantee must
arrange for the satisfaction of the amount of such Tax Withholding Obligation in
a manner acceptable to the Company.
 
7.2.2. Unless Grantee chooses to satisfy the Tax Withholding Obligation by some
other means in accordance with Section 7.2.3. below, Grantee’s acceptance of
this Option constitutes Grantee’s instruction and authorization to the Company,
and any brokerage firm determined acceptable to the Company for such purpose, to
sell on Grantee’s behalf (including to the Company or any affiliate of the
Company through the retention of a portion of the shares of Stock) a whole
number of shares of Stock from those shares of Stock issuable to Grantee as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the Tax Withholding Obligation. Such shares of Stock will be sold on the
day the Tax Withholding Obligation arises or as soon thereafter as practicable.
If applicable, Grantee will be responsible for all brokers’ fees and other costs
of sale, and agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed Grantee’s Tax Withholding Obligation, the Company
agrees to pay such excess in cash to Grantee through payroll as soon as
practicable. Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy your Tax Withholding
Obligation. Accordingly, Grantee agrees to pay to the Company (or Member Company
as applicable) as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the sale of shares of Stock described above.
 
7.2.3. At any time not less than five (5) business days before any Tax
Withholding Obligation arises Grantee may elect to satisfy his or her Tax
Withholding Obligation by delivering to the Company (or Member Company as
applicable) an amount that the Company determines is sufficient to satisfy the
Tax Withholding Obligation by (i) wire transfer to such account as the Company
may direct, (ii) delivery of a certified check payable to the Company (or Member
Company as applicable), or (iii) such other means as the Company may establish
or permit.
 
7.2.4. The Company may refuse to issue any shares of Stock to Grantee until
Grantee satisfies the Tax Withholding Obligation. To the maximum extent
permitted by law, the Company has the right to retain, without notice, from
shares of Stock


102

--------------------------------------------------------------------------------





issuable under the Award or from salary or other amounts payable to you, shares
of Stock or cash having a value sufficient to satisfy the Tax Withholding
Obligation.
 
8. NO EMPLOYMENT RIGHTS.  Nothing in this Agreement shall affect in any manner
whatsoever the right or power of a Member Company to terminate Grantee’s
employment for any reason, with or without cause.
 
9. MISCELLANEOUS.
 
9.1. Governing Law.  This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the Commonwealth of
Virginia, without giving effect to choice of law provisions thereof.  The
Circuit Court of the City of Norfolk, Virginia, and the United States District
Court, Eastern District of Virginia, Norfolk Division shall be the exclusive
courts of jurisdiction or venue for any litigation, special proceedings or other
proceedings between the parties that my be brought, or arise out of, in
connection with, or by reason of this Agreement and the parties to this
Agreement hereby consent to the jurisdiction of such courts.
 
9.2. Entire Agreement; Enforcement of Rights.  The Plan and the Notice of Grant
are hereby incorporated by reference in this Agreement.  This Agreement
(including the Plan and the Notice of Grant) sets forth the entire agreement and
understanding of the parties relating to the subject matter herein.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in a writing signed by the
Company and the Grantee to this Agreement.  The failure by either party to
enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.
 
9.3. Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
   
9.4. Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.
 
9.5. Successors and Assigns.  The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns.  The rights and obligations of Grantee under this Agreement may only be
assigned with the prior written consent of the Company.
 
9.6. Disclosure of Information.  In the event the Committee determines that the
Grantee has materially violated the provisions of this Section 9.6, the Grantee
shall immediately forfeit all unvested Restricted Stock Units.  The Grantee
recognizes and acknowledges that the Company’s trade secrets, confidential
information, and proprietary information, including customer and vendor lists
and computer data and programs (collectively “Confidential Information”), are
valuable, special and unique assets of the Company’s business, access to and
knowledge of which are essential to the performance of the Grantee’s duties. The
Grantee will not, before or after his date of Termination of Employment, in
whole or in part, disclose such Confidential Information to any person or entity
or make such Confidential Information public for any purpose whatsoever, nor
shall the Grantee make use of such Confidential Information for the Grantee’s
own purposes or for the benefit of any person or entity other than the Company
under any circumstances before or after the Grantee’s date of Termination of
Employment; provided that this prohibition shall not apply after the Grantee’s
date of Termination of Employment to Confidential Information that has become
publicly known through no action of the Grantee. The Grantee shall consider and
treat as the Company’s property all memoranda, books, records, papers, letters,
computer data or programs, or customer lists, including any copies thereof in
human- or machine-readable form, in any way relating to the Company’s business
or affairs, financial or otherwise, whether created by the Grantee or coming
into his or her possession, and shall deliver the same to the Company on the
date of Termination of Employment or, on demand of the Company, at any earlier
time.
 
32579861_4












103